—Order, Supreme Court, New York County (Charles Ramos, J.), entered February 22, 1999, which, on the court’s own motion, dismissed plaintiffs complaint, pursuant to CPLR 3001, for want of a justiciable controversy, unanimously affirmed, without costs.
*303Considering all of the circumstances of this case, we find that the dismissal of this declaratory judgment action for want of a justiciable controversy (see, CPLR 3001) constituted a provident exercise of discretion (see, Cox v J.D. Realty Assocs., 217 AD2d 179, 182). Concur—Rosenberger, J. P., Ellerin, Wallach, Lerner and Andrias, JJ.